                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      Civil Action No. 1:17-CV-00515

 MICHAEL CROWELL,

                    Plaintiff,

        v.


 ROY COOPER, Governor of North
 Carolina, in his official capacity only;
 ROBERT B. CORDLE, Chair, State
 Board of Elections, in his official
 capacity only; STELLA ANDERSON,
 JEFF CARMON III, DAVID C. BLACK,
 and KEN RAYMOND, members, State
 Board of Elections, in their official
 capacities only;
                    Defendants,

  and

 PHILIP E. BERGER, President Pro
 Tempore, North Carolina Senate, and
 TIMOTHY K. MOORE, Speaker, North
 Carolina House of Representatives, in
 their official capacities only,

                    Defendant-Intervenors.



                MEMORANDUM IN SUPPORT OF
         CONSENT MOTION TO WITHDRAW INTERVENTION

      Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Philip E.

Berger, in his official capacity as President Pro Tempore of the North Carolina

Senate and Timothy K. Moore, in his official capacity as Speaker of the North




     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 1 of 14
Carolina House (collectively, the “Defendant-Intervenors”) submit this

memorandum in support of their Consent Motion to Withdraw Intervention.

                               INTRODUCTION

      Recent changes to the law in North Carolina regarding the make-up and

structure of the State Board of Elections (the “Board of Elections”) and the

State Ethics Commission (the “Ethics Commission”) have been largely driven

by state court litigation between the Governor and the General Assembly.

That litigation has dramatically changed the circumstances at issue in this

action and allegations asserted by Plaintiff since the time Plaintiff first filed

his original Complaint and since Defendant-Intervenors first sought and were

permitted to intervene in this action. Based on the change in circumstances

and a review of the present allegations, Defendant-Intervenors no longer

believe that their intervention is necessary for a robust defense of the law

Plaintiff now challenges. All named defendants have moved to dismiss the

Amended Complaint. (See Dkt. 66). This joint defense—and the fact that the

Governor is not challenging the session law now challenged by Plaintiff—

indicates   that   Defendant-Intervenors’      interests   will   be   adequately

represented. Moreover, as the case is still in its early phases, Plaintiff will not

suffer prejudice if Defendant-Intervenors’ are allowed to withdraw. As such,



                                        2



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 2 of 14
good cause exists to grant Defendant-Intervenors’ Motion to Withdraw

Intervention.

               STATEMENT OF THE NATURE OF THE MATTER
                      AND STATEMENT OF FACTS

A.    Session Law 2017-6

      In his original Complaint, Plaintiff challenged the constitutionality of

Session Law 2017-6, which reorganized the Board of Elections and the Ethics

Commission into the eight-member Bipartisan State Board of Elections and

Ethics Enforcement (the “Bipartisan State Board”).     (See Dkt. 1). Governor

Roy Cooper also filed suit against the same law in state court, raising a facial

constitutional challenge under the North Carolina Constitution. (See Dkt. 9-

1). Ultimately, on January 26, 2018, the North Carolina Supreme Court, in a

4-3 decision, issued its opinion holding that those provisions of Session Law

2017-6 concerning the membership of and appointments to the Bipartisan

State Board violated the North Carolina Constitution. See Cooper v. Berger,

370 N.C. 392, 422, 809 S.E.2d 98, 117 (2018); (Dkt. 39-1). The case was

remanded to the trial court and, on March 5, 2018, the trial court entered its

Final Judgment declaring portions of Session Law 2017-6 (specifically, the

portions constituting N.C. Gen. Stat. § 163A-2) void and of no effect and

permanently enjoining § 163A-2. (See Dkt. 59, pp.5-6) (summarizing history of

litigation).
                                       3



      Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 3 of 14
      B.    Session Law 2018-2

      Shortly thereafter, on March 16, 2018, North Carolina enacted Session

Law 2018-2, which amended § 163A-2 and established a nine-member

Bipartisan State Board. See 2018 N.C. Sess. Laws 2. On March 13, 2018, even

before Session Law 2018-2 actually became law, Governor Cooper filed a new

action challenging a portion of the new law as well as what he referred to as

“unamended portions” of Session Law 2017-6. Defendant-Intervenors’ Motion

to Dismiss and the Governor’s Motion for Summary Judgment regarding

Session Law 2018-2 were argued before the Superior Court on July 26, 2018.

By order entered on October 16, 2018, the Superior Court denied Defendant-

Intervenors’ Motion to Dismiss and granted the Governor’s Motion for

Summary      Judgment,    concluding    that   Session    Law    2018-2    was

unconstitutional.1 (See Dkt. 59, pp.6-7).

      C.    The Challenged Session Law

      On December 27, 2018, Session Law 2018-146, which established a new

State Board of Elections, became law. Under Session Law 2018-146, the new

State Board of Elections has a structure like the State Board of Elections that

was in place prior to the creation of the State Bipartisan Board; the State


1In light of the November 2018 election, the Superior Court’s Order was stayed
so that the nine-member Bipartisan State Board could continue its service
through the election.
                                       4



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 4 of 14
Board of Elections has five members appointed by the Governor from lists of

nominees provided by the State party chairs of the two largest political parties.

County boards of election consist of five members, four appointed by the State

Board of Elections and one appointed by the Governor. Session Law 2018-146

at § 4.3(a).    Governor Cooper has not challenged Session Law 2018-146.

Rather, as set forth in the Amended Complaint, Governor Cooper has

appointed the five members of the State Board of Elections and has made his

appointments to the county boards of elections. (Dkt. 63 at ¶¶ 22, 28).

      Based on the challenges in the state courts and the changes to the laws

affecting the State Bipartisan Board and the State Board of Elections, this case

was stayed (more than once). (Dkts. 41, 59). Plaintiff was granted leave to

amend his Complaint, (Dkt. 59), and finally did so on April 15, 2019, (Dkt. 63).

The Amended Complaint names new defendants (the members of the State

Board of Elections under Session Law 2018-146) and challenges a different law

(Session Law 2018-146) than the original Complaint. (Dkt. 63).

      D.       Defendant-Intervenors

      On August 16, 2017, Defendant-Intervenors moved to intervene in this

action in large part because all of the then-named defendants (including

Governor Cooper) were represented in this action by the North Carolina

Attorney General. (See Dkt. 9). And, as set forth above, at the time this action

                                       5



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 5 of 14
was filed, Governor Cooper was challenging Session Law 2017-6 (the same law

that Plaintiff challenged in his original Complaint) such that Governor

Cooper’s position regarding the constitutionality of the law was adverse to

Defendant-Intervenors’ position. Defendant-Intervenors’ Motion to Intervene

was granted. (Dkt. 20).2

      Due to these changed circumstances and the significant changes in

Plaintiff’s allegations (and even the named parties), Defendant-Intervenors no

longer believe their involvement or separate counsel are necessary to a robust

defense of Plaintiff’s claims and ask this Court to allow the withdrawal of their

intervention.

                        QUESTIONS PRESENTED

SHOULD   DEFENDANT-INTERVENORS BE                            ALLOWED TO
WITHDRAW THEIR INTERVENION BASED                             ON CHANGED
CIRCUMSTANCES?

                    ARGUMENTS AND AUTHORITIES

      In September 2017, Defendant-Intervenors were allowed to intervene to

defend the claims raised by Plaintiff in his original Complaint. (Dkt. 20). That

original Complaint named the Governor, the Bipartisan State Board, and the



2In granting the Motion to Intervene, the Court referenced the lack of objection
to intervention. (Dkt. 20 at 1). Defendant-Intervenors note that Plaintiff and
the members of the State Board of Elections have again indicated that they do
not object to allowing Defendant-Intervenors to withdraw from this case.
                                       6



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 6 of 14
Bipartisan State Board’s members as defendants and alleged that Session Law

2017-6 was unconstitutional under the United States Constitution. (Dkt. 1).

Much has changed since the filing of the original Complaint and the granting

of Defendant-Intervenors’ Motion to Intervene. As set forth above:

        Session Law 2017-6 was struck down as unconstitutional under
         the North Carolina Constitution by the North Carolina
         Supreme Court and a three-judge panel of the Wake County
         Superior Court.

        The structure of the Bipartisan State Board as established in
         Session Law 2017-6 was amended by Session Law 2018-2.

        Session Law 2018-2 was struck down as unconstitutional by a
         Superior Court panel thereby rendering the latest iteration of
         the Bipartisan State Board unconstitutional.

        Session Law 2018-146 became law, reinstating a State Board of
         Elections with a structure like that in place before the passage
         of Session Law 2017-6.

       In filing his Amended Complaint, Plaintiff had to add new defendants

(members of the State Board of Elections) for a Board that did not even exist

at the time of his original Complaint. He also had to scrap all of his claims

regarding Session Law 2017-6—which was addressed by North Carolina state

courts—and make new allegations challenging a new law, Session Law 2018-

146.     These significant changes essentially render Plaintiff’s Amended

Complaint an entirely new action. And, while Defendant-Intervenors had

reason to participate in the defense of prior session laws, the significant

                                       7



       Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 7 of 14
    change in legal and factual circumstances renders their continued, separate

    defense of the current law unnecessary.

         From the time Plaintiff initiated this action until the passage of Session

    Law 2018-146, due to the Governor’s challenges to the session laws

    establishing the Bipartisan State Board, that board was always under a cloud

    of inter-governmental litigation between the executive and legislative

    branches.     The Governor’s and Defendant-Intervenors’ interests in that

    litigation were represented by separate counsel such that Defendant-

    Intervenors could not be comfortable that their interests would be adequately

    represented in this action by the same counsel representing the Governor.

    Thus, Defendant-Intervenors moved to intervene under both Rule 24(a)

    (intervention of right) and Rule 24(b) (permissive intervention). (Dkt. 9).

         Under intervention of right,3 the court considers whether the prospective

    intervenor’s interest is adequately represented by existing parties to the

    litigation.   See Teague v. Bakker, 931 F.2d 259, 260-61 (4th Cir. 1991)

    (examining grounds for intervention of right). In seeking to intervene back in

    August 2017, Defendant-Intervenors were concerned that, since the Attorney

    General was representing the Governor, who wanted to strike down Session


3
 The Court ultimately granted the motion under Rule 24(b) and noted that it
did not separately consider whether Defendant-Intervenors were entitled to
intervene as of right. (Dkt. 20).
                                     8



         Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 8 of 14
Law 2017-6 as unconstitutional rather than defend the constitutionality of the

law, the interests of Defendant-Intervenors might not be adequately

represented. (Dkt. 9 at 15-18).

     Now, however, Governor Cooper is not challenging the structure of the

State Board of Elections. After Session Law 2018-146 became law, Governor

Cooper appointed the members of the State Board of Elections and the county

boards of election as set forth in the law. As such, Defendant-Intervenors

believe that the Attorney General will not be torn between competing interests

and that the named defendants can robustly represent the state’s defense of

the law. (Compare Dkt. 66, 67 (all counsel with the Attorney General’s Office

joining to request dismissal of Plaintiff’s action) with Dkt. 31, 34, and 38

(highlighting differences of opinion and separate counsel based on state court

litigation).

     As such, Defendant-Intervenors seek to withdraw from this case based

in large part on the change of circumstances that led to first exercising the

right to intervene.4 See, e.g., Hedley v. ABHE & Svoboda, Inc., No. CIV.A.


4 Defendant-Intervenors submit that an analogy can be drawn between the
relief sought in their Motion to Withdraw Intervention and a motion made to
reconsider or revise the Order Granting Motion to Intervene made pursuant to
Rule 54 of the Federal Rules of Civil Procedure. The Fourth Circuit has held

     “a court may revise an interlocutory order under the same
     circumstances in which it may depart from the law of the case: ‘(1)
                                    9



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 9 of 14
RDB-14-2935, 2015 WL 4626880, at *1 (D. Md. July 31, 2015) (allowing the

United States to withdraw after having intervened in an action). Although

Defendant-Intervenors were appropriately permitted to intervene in 2017

based on the circumstances at the time, the claims in Plaintiff’s Amended

Complaint can now be sufficiently defended without Defendant-Intervenors

as parties.

      Due to the fact that this case is still in the early stages (e.g., Defendants

responded to the Amended Complaint just prior to the filing of Defendant-

Intervenors’ Motion to Withdraw Intervention), Plaintiff will not be prejudiced

if Defendant-Intervenors are allowed to withdraw at this time. Further, as

an arm of the State of North Carolina, Defendant-Intervenors, even if not



      a subsequent trial producing substantially different evidence; (2)
      a change in applicable law; or (3) clear error causing manifest
      injustice.’” Carlson, 856 F.3d at 325 (internal quotation marks and
      alteration omitted). “This standard closely resembles the standard
      applicable to motions to reconsider final orders pursuant to Rule
      59(e), but it departs from such standard by accounting for
      potentially different evidence discovered during litigation as
      opposed to the discovery of new evidence not available at trial.” Id.
      (internal quotation marks omitted).

U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Virginia, LLC, 899 F.3d 236, 257
(4th Cir. 2018). The significant changes in circumstances that have occurred
since the filing of this action are like the discovery of different evidence. The
Court and all of the parties now have before them new information such that,
while allowing intervention under the original Complaint was proper, allowing
the withdrawal of such intervention is also appropriate.

                                       10



    Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 10 of 14
parties to the action, will be subject to a judgment regarding the

constitutionality of Session Law 2018-146.

                               CONCLUSION

      For the foregoing reasons, Defendant-Intervenors ask the Court to allow

the withdrawal of their intervention and their withdrawal from this case.

      Respectfully submitted this the 13th day of May, 2019.

                  NELSON MULLINS RILEY & SCARBOROUGH LLP

                  By: /s/ D. Martin Warf
                        Noah H. Huffstetler, III
                        N.C. State Bar No. 7170
                        D. Martin Warf
                        N.C. State Bar No. 32982
                        4140 Parklake Avenue, Suite 200
                        Raleigh, N.C. 27612
                        Telephone: (919) 329-3800
                        noah.huffstetler@nelsonmullins.com
                        martin.warf@nelsonmullins.com

                  ATTORNEYS FOR Defendant-Intervenors PHILIP E.
                  BERGER, in his official capacity as President Pro Tempore
                  of the North Carolina Senate and TIMOTHY K. MOORE, in
                  his official capacity as Speaker of the North Carolina House
                  of Representatives




                                      11



    Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 11 of 14
                     CERTIFICATE OF COMPLIANCE

      Counsel for Proposed Defendant-Intervenors Philip E. Berger, in his

official capacity as President Pro Tempore of the North Carolina Senate and

Timothy K. Moore, in his official capacity as Speaker of the North Carolina

House of Representatives, certifies that pursuant to LR 7.3(d) of the Local Civil

Rules, the foregoing Memorandum is fewer than 6,250 words (excluding

certificate of service, this certificate of compliance, and exhibits) as reported by

the word-processing software, including footnotes and citations.


                       NELSON MULLINS RILEY & SCARBOROUGH LLP


                                      By:    /s/ D. Martin Warf
                                             D. Martin Warf




                                        12



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 12 of 14
                        CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of May, 2019, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following:

Brian D. Rabinovitz                      Paul Cox
Special Deputy Attorney General          Special Deputy Attorney General
Amar Majmundar                           Alexander McC. Peters
Special Deputy Attorney General          Chief Deputy Attorney General
Olga E. Vysotskaya de Brito              N.C. Department of Justice
Special Deputy Attorney General          P.O. Box 629
N.C. Department of Justice               Raleigh, N.C. 27602
P.O. Box 629                             pcox@ncdoj.gov
Raleigh, N.C. 27602                      apeters@ncdoj.gov
brabinovitz@ncdoj.gov
amajmundar@ncdoj.gov                     Counsel for Defendants State of
ovysotskaya@ncdoj.gov                    North Carolina, Bipartisan State
                                         Board of Elections and Ethics
Counsel for Defendant Roy Cooper,        Enforcement, and chair and
Governor of North Carolina, in his       members of the Bipartisan State
official capacity only                   Board of Elections and Ethics
                                         Enforcement

Michael Crowell
1011 Brace Lane
Chapel Hill, N.C. 27516
lawyercrowell@gmail.com

Plaintiff, Attorney representing
himself




                                       13



     Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 13 of 14
            NELSON MULLINS RILEY & SCARBOROUGH LLP

            By: /s/ D. Martin Warf
            Noah H. Huffstetler, III
            N.C. State Bar No. 7170
            D. Martin Warf
            N.C. State Bar No. 32982
            4140 Parklake Avenue, Suite 200
            Raleigh, N.C. 27612
            Telephone: (919) 329-3800
            Facsimile: (919) 329-3799
            noah.huffstetler@nelsonmullins.com
            martin.warf@nelsonmullins.com

            ATTORNEYS FOR Defendant-Intervenors PHILIP E.
            BERGER, in his official capacity as President Pro Tempore
            of the North Carolina Senate and TIMOTHY K. MOORE, in
            his official capacity as Speaker of the North Carolina House
            of Representatives




                               14



Case 1:17-cv-00515-WO-JEP Document 69 Filed 05/13/19 Page 14 of 14
